Exhibit 10.32
(SYMANTEC LOGO) [f59127f5912701.gif]
FY12 Executive Annual Incentive Plan
Executive Vice President & Group President
This Annual Incentive Plan (“Plan”) of Symantec Corporation (“Symantec”) is
effective as of April 2, 2011. The Board of Directors reserves the right to
alter or cancel all or any portion of the Plan for any reason at any time.

1



--------------------------------------------------------------------------------



 



FY12 Executive Annual Incentive Compensation Plan

     
Job Category:
  Executive Vice President and Group President
 
   
Purpose:
  Provide critical focus on specific, measurable corporate and division goals
and provide performance-based compensation based upon the level of attainment of
such goals.
 
   
Bonus Target:
  The target incentive bonus for this job category is 80% of the annual salary.
Annual base salary has been established at the beginning of the fiscal year.
Bonuses will be calculated based on actual base salary earnings from time of
eligibility under the Plan through March 30, 2012. (Base salary earnings for the
purpose of this Plan do not include any PTO accrual payments.) Payments will be
subject to applicable payroll taxes and withholdings.
 
   
Bonus Payments:
  The annual incentive bonus will be paid once annually. Payment will be made
within six weeks after the end of the fiscal year but in the event the amount
cannot be calculated within such six weeks in no event may payments be made
later than 2-1/2 (two and a half) months after the end of the fiscal year.
Payments made pursuant to this Plan are at the sole discretion of the
Administrator of the Plan.
 
   
Components:
  Three performance metrics will be used in the determination of the annual
incentive bonus payment as determined by the Administrator. The Company’s
reported numbers are based on GAAP Corporate Revenue and non-GAAP EPS results.
The Individual Performance metric is evaluated based on the individual’s Victory
Plan results. The President & CEO and the Board of Directors reserve the right
to determine final payout level for the individual performance metric.

          Metric   Weighting  
Corporate Revenue
    50 %
Corporate Earnings per Share
    20 %
Individual Performance/Victory Plan Results
    30 %

     
Achievement Schedule:
  An established threshold must be exceeded for each of the applicable
performance metrics before the portion of the bonus applicable to such
performance metric will be paid. All three metrics are capped.
 
   
Pro-ration:
  The calculation of the annual incentive bonus will be determined, in part,
based on eligible base salary earnings for the fiscal year and, subject to the
eligibility requirements below, will be pro-rated based on the number of days
the participant is actively employed as a regular status employee of Symantec
during the fiscal year. If a participant takes a leave of absence from the
Company during the fiscal year, any payments received by the participant as an
income protection benefit will not be counted toward base salary earnings for
the purpose of bonus calculations.
 
   
Eligibility:
  Participants must be regular status employees on the day bonus checks are
distributed To earn the bonus. If the company grants an interim payment for any
reason, the Participant must be a regular status employee at the end of the
fiscal year in order to receive such payment. Ongoing contributions toward the
Company’s overall success, particularly toward year end is of particular
business importance. As such, a participant who leaves before the end of the
fiscal year will not be eligible to earn the annual incentive bonus or any
pro-rated portion thereof. The Plan participant must be a regular status
employee of Symantec at the end of the fiscal year in order to be eligible

2



--------------------------------------------------------------------------------



 



     
 
  to receive the annual incentive bonus and at the time the bonus checks are
distributed, unless otherwise determined by the Administrator.
 
   
 
  To be eligible to participate in the Plan in the given fiscal year,
participants must be in an eligible position for at least 60 days before the end
of the Plan year. Employees hired or promoted into an eligible position with
less than 60 days in the Plan year will not be eligible to participate in the
annual bonus plan until the next fiscal year.
 
   
Exchange Rates:
  The performance metrics targets will not be adjusted for any fluctuating
currency exchange rates.
 
   
Target Changes:
  In the event of an accretive event, such as a stock buyback, or other events
that might have an effect on the revenue or EPS targets of the Company, such as
acquisition or purchase of products or technology, the Administrator may at its
discretion adjust the revenue and earnings per share metrics to reflect the
potential impact upon Symantec’s financial performance.
 
   
Restatement of Financial Results:
  If the Company’s financial statements are the subject of a restatement due to
error or misconduct, to the extent permitted by governing law, in all
appropriate cases, the Company will seek reimbursement of excess incentive cash
compensation paid under the Plan. For purposes of this Plan, excess incentive
cash compensation means the positive difference, if any, between (i) the
incentive bonus paid and (ii) the incentive bonus that would have been made had
the performance metrics been calculated based on the Company’s financial
statements as restated. The Company will not be required to award Participant an
additional Payment should the restated financial statements result in a higher
bonus calculation.
 
   
Plan Provisions:
  This Plan is adopted under the Symantec Senior Executive Incentive Plan as
amended and restated as of September 22, 2008 and approved by Symantec’s
stockholders on September 22, 2008.
 
   
 
  This Plan supersedes the FY11 Executive Annual Incentive Plan dated April 3,
2010, which is null and void as of the adoption of this Plan.
 
   
 
  Participation in the Plan does not guarantee participation in other or future
incentive plans, nor does it guarantee continued employment for a specified
term. Plan structures and participation will be determined on a year-to-year
basis.
 
   
 
  The Board of Directors reserves the right to alter or cancel all or any
portion of the Plan for any reason at any time. The Plan shall be administered
by the Compensation Committee of the Board of Directors (the “Administrator”),
and the Administrator shall have all powers and discretion necessary or
appropriate to administer and interpret the Plan.
 
   
 
  The Board of Directors reserves the right to exercise its own judgment with
regard to company performance in light of events outside the control of
management and/or participant.

3